 

Exhibit 10.1

 



CONSULTING AGREEMENT

 

This Consulting Agreement is entered into on September 14, 2017 by and between
Iovance Biotherapeutics, Inc., a Delaware corporation, with its principal place
of business at 999 Skyway Road, Suite 150, San Carlos, CA 94070 (“Iovance”), and
Iain Dukes, D. Phil., with an address at 9002 Crefeld Street, Philadelphia, PA
19118 (“Dr. Dukes”), with reference to the following facts:

 

RECITALS.

 

A.       Dr. Dukes currently is, and since August 2016 has been, the Chairman of
Iovance’s Board of Directors.

 

B.       In addition to his duties as the Chairman of the Board, Dr. Dukes has
provided business development, strategic and other advisory services to the
Iovance.

 

C.       Iovance wishes to formally engage Dr. Dukes to continue to provide
consulting services to Iovance.

 

D.       Accordingly, this Consulting Agreement is intended to define the
services to be performed by Dr. Dukes for Iovance and the terms and provisions
under which Dr. Dukes shall perform the services.

 

In consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1.             Scope of Work. Dr. Dukes agrees to consult with Iovance during
the term of this Consulting Agreement regarding business development
opportunities of Iovance, licensing transactions and technology acquisitions by
Iovance, and any such strategic initiatives appropriate for Iovance that Dr.
Dukes may identify. Dr. Dukes generally shall make himself reasonably available
to Iovance, and shall render his services by telephone, via electronic mail or
other remote means. At Iovance’s request, however, Dr. Dukes shall use best
efforts to travel to Iovance’s offices or other location to meet with Iovance
representatives at mutually agreed upon times and places. Dr. Dukes shall report
to, and shall take instructions from, the Board of Directors of Company (or from
a committee of the Board if such a committee is designated by the Board).

 



 

 

 

2.             Compensation.

 

(a)                As compensation for the services heretofore performed and to
be performed in the future hereunder, Iovance agrees to grant to Dr. Dukes as of
the date hereof a ten-year, non-qualified stock option (the “Stock Option”) to
purchase up to 150,000 shares of Iovance’s common stock, $0.000041666 par value
per share, at an exercise price of $7.30 per share (the closing trading price of
the common stock on The Nasdaq Stock Market on September 8, 2017). The Stock
Option shall be exercisable, and shall vest in 12 quarterly installments
commencing on September 8, 2017 ( with 1/12th of the shares having vested on the
date of this Consulting Agreement). The vesting of the Stock Option will
accelerate and the entire Stock Option will become fully vested upon the closing
of a significant licensing transaction, a material product acquisition, a
material strategic transaction, or upon a Change of Control transaction. The
determination of whether a significant licensing transaction, a material product
acquisition, or a material strategic transaction has occurred will be made in
the sole discretion of the Board of Directors as voted by majority (or if the
Board delegates this duty to the Compensation Committee, then by the
Compensation Committee of the Board), based on the type of transaction and its
materiality to the business of Company. The Stock Option will have such other
terms and provisions as are contained in Iovance’s standard-form of stock option
agreement. A “Change of Control” shall mean: (1) a merger or consolidation or
the sale or exchange by the stockholders of Company of capital stock of Company,
where the stockholders of Company immediately before such transaction do not
obtain or retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock or other voting equity of the surviving or
acquiring corporation or other surviving or acquiring entity, in substantially
the same proportion as before such transaction; (2) any transaction or series of
related transactions to which Company is a party in which in excess of fifty
percent (50%) of Company’s voting power is transferred; or (3) the sale or
exchange of all or substantially all of Company’s assets (other than a sale or
transfer to a subsidiary of Company as defined in section 424(f) of the Internal
Revenue Code of 1986, as amended), where the stockholders of Company immediately
before such sale or exchange do not obtain or retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock or other voting
equity of the corporation or other entity acquiring Company’s assets, in
substantially the same proportion as before such transaction; provided, however,
that a Change of Control shall not be deemed to have occurred pursuant to any
transaction or series of transactions relating to a public or private financing
or re-financing, the principal purpose of which is to raise money for Company’s
working capital or capital expenditures and which does not result in a change in
a majority of the members of the Board of Directors. Dr. Dukes shall be solely
responsible for paying any and all taxes, assessments or other charges upon
receipt or exercise of the Stock Option.

 

(b)                Iovance also agrees to reimburse Dr. Dukes for all reasonable
travel and other expenses incurred at Iovance’s request. All expenses shall be
substantiated by appropriate documentation and shall be submitted in accordance
with Iovance reimbursement policies and procedures in effect from time to time.

 

3.             Independent Contractor. In the performance of services hereunder,
Dr. Dukes shall function as an independent contractor. It is understood and
agreed by both parties that neither this Consulting Agreement nor the services
to be rendered hereunder shall for any purpose whatsoever or in any way or
manner create an employer-employee relationship.

 

4.             Term of Agreement and Termination. The term of this Consulting
Agreement shall commence on the date hereof and shall continue until August 31,
2020, provided that this agreement may be terminated by either party at its sole
discretion upon thirty (30) days’ prior written notice to the other party.

 

5.             Iovance Ownership of Information. Any and all information,
reports, documents, data, memoranda or other materials disclosed to Dr. Dukes
relating to any activities or proposed activities of Iovance are considered by
Iovance as trade secrets and/or confidential information and are the sole
property of Iovance and are to be returned to Iovance at the termination of this
Consulting Agreement. Dr. Dukes acknowledges and agrees that any information
that he develops in the course of the Consulting Agreement (including but not
limited to customer lists, business and financial information of Iovance) shall
be the sole property of Iovance, and Dr. Dukes will not disclose or share such
information with any third party, except with Iovance’s prior written consent.
These terms shall apply during the term of the Consulting Agreement and for a
period of five (5) years thereafter. Dr. Dukes shall not disclose such
confidential information to others or use such confidential information for the
personal benefit of Dr. Dukes or others other than Iovance.

 



2

 

 

6.             Entire Understanding. This Consulting Agreement and Company’s
standard stock option agreement contain the entire understanding of Dr. Dukes
and Iovance with respect to the matters contained herein.

 

7.             Amendment. This Consulting Agreement may be amended only by a
writing signed by Dr. Dukes and by a representative of Company duly authorized.

 

8.             Assignment. This Consulting Agreement may not be assigned by Dr.
Dukes without Company's prior written consent.

 

9.             Law and Venue. This Consulting Agreement shall be governed by the
internal laws of the State of California without regard to principles of
conflicts-of-law. In the event of any disagreement between the parties
concerning this Consulting Agreement, the parties agree to attempt to resolve
such disagreement by negotiation between the parties. If that does not succeed,
the parties agree to binding arbitration in San Francisco, California, by the
American Arbitration Association (“AAA”), with a single, mutually acceptable
arbitrator. If the parties cannot agree upon a single arbitrator, the selection
of an arbitrator shall be made by the AAA. The loser in such arbitration shall
pay the entire costs of the arbitration plus the reasonable legal and other
costs of the winner in such arbitration as determined by the arbitrator.

 

AGREED TO AND ACCEPTED:

 



Dr. Dukes   Iovance:           Iovance Biotherapeutics, Inc.       /s/ IAN DUKES
  By: /s/ MARIA FARDIS Iain Dukes, D. Phil.     Maria Fardis       Chief
Executive Officer

 





 3 

